                  Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 1 of 5
                   Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 1 of 5

Pro Se I (Rev. 09/16} Complaint for a Civil Case



                                        UNITED STATES DISTRICT COURT
                                                                          for the

                                                             District of Massachusetts


                                                                             )      Case No.
                                                                             )                     (to be filled in by the Clerk's Office)
     Cle.~ /YJorr;0J          Plainti.fl(s)
                                                                             )
                                                                             )
(Write the full name of each plaintiff who is filing this complaint.
Jf the names of all the plaintiffs cannot fit in the space above,
                                                                             )      Ju,yTrial:   (d,,d.,,,,J   ~s               0No
please write "see attached" in the space and attach an additional            )
page with the full list ofnames.)                                            )
                                  -v-                                        )
                                                                             )
                                                                             )                                                     ,_,
                                                                             )                                          ,-         c:::,    .
                                                                                                                                                ·z
                                                                             )                                      ~~
                                                                                                                    en•
                                                                                                                                   ~


                 ~            Defendant(s)
                                                                             )                                      -it:,          >
                                                                                                                                  ·-O
                                                                                                                                                 ·O
                                                                                                                                                ··r-
(Write the full name of each defendant who is being sued. If the                                                    C!(i;          ::0            m
                                                                             )                                      ("")-4                        ::o·-n
names of all the defendants cannot flt in lhe space aboi•e, please
write "see attached" in the space and attach an additional page              )
                                                                                                                    - f ::::0
                                                                                                                    Oo             0,.           -~r=
                                                                                                                                                 cnm
with the full list of names.)                                                                                       -rr-i          -0            :o·,o
                                                                                                                    3:C">          '::li:        ·-n
                                                                                                                    >o
                                                                                                                    enc:           :-s,          '"Tl

                                                                                                                    .
                                                                                                                    cn:2:1                      .. 0
                                                   COMPLAlNT FOR A CIVIL CASE                                           ~          o .          ·.,m
                                                                                                                                   \;11
                                                                                                                                                            i
                                                                                                                                                           ·~--
                                                                                                                                                             '
I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the infonnation below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name


                                                                       ~~~~Jt,;l~~ ~
                                Street Address
                                City and County
                                State and Zip Code
                                                                       r'.103 '.3     oa.1~::;,
                                Telephone Number
                                E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known}. Attach additional pages if needed.
                              ~,7--~~<\'4/0
                    ~C,j\1,-ee,
                    ~orj L fo'f.- AJFJ Nur')ber~
                    ] r. l,.,O \ ~ lo 17..., (o;;L (p .-(\_.$ ol()                                                                                Page I of 5

                    DI\.N ~vuJ,vAr-:>~ (p17,,.7;;;;...~~
                 Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 2 of 5
                   Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 2 of 5

Pro Sc I (Rev. 09/16) Complaint for a Civil Case


                     Defendant No. I
                                Name
                                Job or Title (!/known)
                                Street Address
                                City and County
                                State and Zip Code
                                                            roes s ).    D4--J) S
                                Telephone Number
                                                            k,O,., \oa.\a-9 lo\O
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address ,
                                                                        tcJP ~}
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                                                                                    .   "
                                Name
                                                            .beu eoecuhP), t1----Wu     1t08t0e
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (iflawwn)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                            Page 2 of 5
                  Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 3 of 5
                    Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 3 of 5

Pro Sc I (Rev. 09/16) Complaint for a Civil Case


II.       Basis for Jurisdiction

          Federal courts are courts of limited jL1risdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a fed~ral question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal questioncase. Under 28 U.S.C. § J332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdictio~ck all that apply)
                 •     Federal question                                    [0' Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.'        If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.         If the Basis for Jurisdiction Is Diversity of Citizenship



                                a.         If the plaintiff is an individual

                                           The plaintiff, (name) -~.,,_,_)_._e,_fV"R-'-"'..,rv'-=;IT..,__.,,.,C_.-,-'--..---'C'(:x:,fl...._~'-'f',_l,Sr---, is a citizen of the
                                           State of (name)        ~...~-.;,J..,,µON-""'-'l--ti....~.,-.~,.___,5:~·:Je.c..-'"'k""''"=I~---

                                b.         If the plainti l'f is a corporation
                                           The plaintiffic¢1umi!)            ,V\.C:.;;C:af)bere::-:                                                , is incorporated
                                         . under the laws of the State of (nan:)                       roe ££                ea:,·J) fry I
                                           apd has its principal place of business in the State of (name)

                                          rf)eq'.dc ApPBiK 4,(iuJF...
                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information/or each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                --'[Qc.__..iao.._   __.,h__.~......,----e.,~------ , is a citizen of
                                           the State of (name)             (Y'\flS"S'               ro(\     ~        L                      . Or is a citizen of
                                            (foreign nation)    ~N~_f-)-+----------
                                                                                                                                                                    Page 3 of S
                 Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 4 of 5
                   Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 4 of 5

Pro Se I (Rev. 09/16) Complaint for a Civil Case



                                b.         If the defendant is a corporation
                                           The defendant, (name)     .f)(       LA..X)\ ~                                       ,is incorporated under

                                           the laws of the St_ate of (name)    ~
                                                                               ......Mt,,.      -.~(\,..,.),.___..,....- - - , - - - - - - - - , and has its
                                                                                      ......,..~-·

                                           principal place of business in the State of (name) ...,_c()__,.,_fj
                                                                                                           __     S__~.....___,_r<)2LV:t___,"""'-"--lf4f?J-+-·L=::__
                                           Or is incorporated under the laws of (foreign na~ion)
                                           and has its principal place of business in (name)


                                (If more than one defendant is named_in the complaint, attach an additional page providing the
                                same infonnationfor each additional defendant.)

                     3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain):


                                                                                                                                                                       ·-·~




m.        Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plawd~:~~ ~fench claim in a separate paragraph. Attach additional pages ifneede~~~~J

           ~                         l--iwif1c...i    ~ e,
                                                       tbu u. ~ r ~ r s IN f!-(JY-.buy,                                                                .UeN1.j e
           C-1\/1 L ~~""'                'Tsy. SAJ 1N'j Sorry or ~ ;s CArz,y


IV.       Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages cl aimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.lJ()~v~N                          _l c..f\,-J            ~O        ou-f A+                fAf'S\/         f r'f{)l.
           W0                )Mp~-                 )fY1filiJ ~ triM~                             bJ          ('_f) I \   v.J3
                          Move_ir-J~ L\p -t "· -trov-1                        <YJ~    °"1\       b}~Nc_{!__          ~rofV\



                                                                                                                                                        Page 4 of 5
                 Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 5 of 5
                      Case 1:19-cv-10730-IT Document 1 Filed 04/16/19 Page 5 of 5

Pro Se I (Rev. 09/16) Complaint'for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:              'i-\ {o ~';).() J9
                     SignatureofPJaintiff                  ~~
                     Printed Name of Plaintiff                          ~ -


          B.         For Attorneys




                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                      State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                        Page 5 of 5
